             Case 2:20-cv-00806-RAJ Document 10 Filed 07/01/20 Page 1 of 2




 1                                                              District Judge Richard A. Jones
 2
 3
 4
 5
 6
 7                      UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF WASHINGTON
 8
                                    AT SEATTLE
 9
10
     SHAKLEE & OLIVER, P.S., and                        Case No. 2:20-cv-806-RAJ
11
     JONATHAN SHAKLEE,
                                                        STIPULATED MOTION FOR
12
                                                        EXTENSION OF TIME AND
13                               Plaintiffs,
                                                        [PROPOSED] ORDER
                           v.
14
                                                        Noted for Consideration:
     U.S. CITIZENSHIP AND IMMIGRATION
15                                                      July 1, 2020
     SERVICES,
16
                                 Defendant.
17
18
19                                    JOINT STIPULATION

20         The parties here by jointly STIPULATE AND AGREE to extend the following

21 deadlines to allow for potential resolution of the litigation without motion practice:
22
23              Deadline                       Old Deadline              New Deadline

24      Defendant’s Response to                July 6, 2020              August 5, 2020
            the Complaint
25
         Deadline to Conduct                   July 15, 2020            August 14, 2020
26      FRCP 26(f) Conference
27       Deadline to Exchange                  July 22, 2020            August 21, 2020
28        Initial Disclosures
          Deadline to file JSR                 July 29, 2020            August 28, 2020

     STIPULATED MOTION FOR EXTENSION                                 UNITED STATES ATTORNEY
     OF TIME AND [PROPOSED] ORDER                                    700 STEWART STREET, SUITE 5220
     2:20-cv-806-RAJ- 1                                               SEATTLE, WASHINGTON 98101
                                                                             (206) 553-7970
              Case 2:20-cv-00806-RAJ Document 10 Filed 07/01/20 Page 2 of 2




1 SO STIPULATED.
2
     Dated this 1st day of July, 2020.
3
4
                                                s/ Greg McLawsen
5                                               GREG MCLAWSEN, WSBA # 41870
6                                               Sound Immigration
                                                113 Cherry St. ECM# 45921
7                                               Seattle, WA 98104-2205
8                                               Phone: 855-809-5115
                                                Email: greg@soundimmigration.com
9                                               Attorneys for Plaintiff
10
11                                              s/ Michelle R. Lambert
                                                MICHELLE R. LAMBERT, NY # 4666657
12
                                                Assistant United States Attorney
13                                              United States Attorney’s Office
                                                700 Stewart Street, Suite 5220
14
                                                Seattle, Washington 98101-1271
15                                              Phone: 206-553-7970
                                                Fax: 206-553-4067
16
                                                Email: michelle.lambert@usdoj.gov
17                                              Attorneys for Defendant
18
19                                       [PROPOSED] ORDER
20
21          IT IS SO ORDERED.

22
            Dated this    day of July 2020.
23
24
25                                       RICHARD A. JONES
                                         United States District Judge
26
27
28


      STIPULATED MOTION FOR EXTENSION                                   UNITED STATES ATTORNEY
      OF TIME AND [PROPOSED] ORDER                                      700 STEWART STREET, SUITE 5220
      2:20-cv-806-RAJ- 2                                                 SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
